       Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 LORIE TAYLOR,

      Plaintiff,

 v.                                                       Case No. 4:20-cv-02678

 FINANCIAL RECOVERY SERVICES, INC.,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, LORIE TAYLOR, individually, and on behalf of all others

similarly situated, through undersigned counsel, complaining of Defendant, FINANCIAL

RECOVERY SERVICES, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is brought pursuant to Fed. R. Civ. P. 23 by Plaintiff, individually, as

well as on behalf of all others similarly situated, seeking redress for Defendant’s violations of the

Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         LORIE TAYLOR (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in at 2727 Nasa Parkway, Apartment 509, Seabrook, Texas 77586.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         FINANCIAL RECOVERY SERVICES, INC. (“Defendant”) is a corporation

organized and existing under the laws of the state of Minnesota.
                                                    1
        Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 2 of 9




        7.     Defendant maintains its principal place of business at 4150 West 77th Street, Suite

200, Edina, Minnesota 55435.

        8.     Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

        9.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

        10.    Plaintiff applied for and was issued a credit card by Comenity Bank.

        11.    Upon approval, Comenity Bank mailed Plaintiff a credit card.

        12.    Plaintiff activated this card, and began using her card for personal and household

purposes.

        13.    Plaintiff initially made payments to Comenity Bank; however, as result of financial

hardship, Plaintiff's account balance of $1,195.59 fell into default.

        14.    Plaintiff's $1,195.59 account balance is a "debt" as defined by 15 U.S.C. § 1692a(5).

        15.    Soon thereafter, LVNV Funding LLC purchased Plaintiff's account from Comenity

Bank.

        16.    LVNV Funding LLC referred Plaintiff's account for collection.




                                                  2
          Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 3 of 9




          17.   Defendant mailed Plaintiff a letter, dated February 24, 2020 (the "Letter"), which

stated:

                                                                    CURRENT CREDITOR: LVNV FUNDING LLC
                                                                    ORIGINAL CREDITOR: COMENITY BANK
                                                                    REGARDING: WAYFAIR
                                                                    ACCOUNT NUMBER: XXXXXXXXXXXX40090
                                                                    DATE OF LAST PAYMENT: 07/14/18
                                                                    CHARGE-OFF DATE: 02/28/19
                                                                    DATE FIRST DELINQUENCY: 09/20/18
                                                                    TOTAL BALANCE DUE: 1195.59
                                                                    FRS FILE NUMBER: VPG917

                                   *****Avoid Client Relief For Law Firm Assignment*****

                Please be advised that LVNV FUNDING LLC owns the account referenced above and it has been
                assigned to our office for collection. If you pay $1195.59, the above referenced account will be
                considered paid in full.

                Unless you notify this office within 30 days after receiving this notice that you dispute the validity
                of the debt, or any portion thereof, this office assume this debt is valid. If you notify this office in
                writing 30 days after receiving this notice that you dispute the validity of this debt, or any portion
                thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail you a
                copy of such judgment or verification. If you request this office in writing, within 30 days after
                receiving this notice, this office will provide you with the name and address of the original creditor,
                if different from the current creditor.

                If we cannot resolve this account, it will be returned to the current creditor and reviewed to determine
                whether or not placement with a law firm licensed in your jurisdiction is appropriate. Such return to
                the current creditor and review will not occur until after the 30 day time period set forth above and
                after it is recalled from our office. As of today, no attorney has reviewed the particular circumstances
                of this account. However, if you fail to contact this office, the creditor may consider additional
                remedies to recover the balance due. We are not a law firm and we cannot provide you with legal
                advice and we will not sue on this account. We do not make decisions as to whether or not to place
                any account with a law firm as that decision rests solely with the current creditor.

                I respectfully ask that you contact our office and make arrangements to resolve your account with us
                before it is reviewed by our client for assignment to a licensed attorney in your state. To make a
                payment, please call use at the toll-free number listed below. FRS now accepts some forms of
                payment on-line at www.fin-rec.com. See your On-Line access PIN above. We look forward to
                working with you to resolve this matter.

                Sincerely,

                WADE DAVIS
                Account Manager


          18.   Defendant's Letter created false sense of urgency to pay the debt and coerce

Plaintiff into making prompt payment by inferring that once 30 days have elapsed, Plaintiff's

account will be returned to LVNV Funding LLC for law firm assignment.




                                                             3
       Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 4 of 9




                                            DAMAGES

       19.      Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection. Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015).

This was done because existing legal remedies were, in its judgment, "inadequate to protect

consumers." 15 U.S.C. § 1692(b).

       20.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       21.     The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation.

       22.     But being lied to in violation of an anti-trickery statute like the FDCPA is a concrete

harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114,

71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation

made unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

       23.     Plaintiff believed that if she did not pay the debt within 30 days, it would be

returned to LVNV Funding LLC for law firm placement.

       24.     Concerned with having had her rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate her rights.


                                     CLASS ALLEGATIONS

       25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.


                                                  4
       Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 5 of 9




        26.     Plaintiff brings this action pursuant to and Fed. R. Civ. P. 23, individually, and on

behalf of all others similarly situated (“Putative Class”).

        27.     The Putative Class is defined as follows:

                All natural persons residing in the State of Texas (a) that received written
                correspondence from Defendant containing similar language as provided in
                Defendant's February 24, 2020 letter quoted above; (b) within the one (1)
                year preceding the date of this complaint through the date of class
                certification; and (c) in connection with the collection of a consumer debt
                owed to LVNV Funding.

        28.     The following individuals are excluded from the Putative Class: (1) any Judge or

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Class; (5) the legal representatives, successors or assigns of any such executed persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

        A.      Numerosity:

        29.     Upon information and belief, Defendant mailed hundreds of letters with the

identical format and language as the letter described above to consumers in Texas.

        30.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        31.     Members of the Putative Class can be objectively identified from records of

Defendant to be gained in discovery.

        B.      Commonality and Predominance:




                                                    5
         Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 6 of 9




         32.   There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

         C.    Typicality:

         33.   Plaintiff’s claims are representative of the claims of other members of the Putative

Class.

         34.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.

         D.    Superiority and Manageability:

         35.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         36.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         37.   By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         38.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         39.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         40.   Plaintiff has no interests antagonistic to those of the Putative Class, and Defendant

has no defenses unique to Plaintiff.




                                                  6
       Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 7 of 9




        41.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                    CLAIMS FOR RELIEF

                                           COUNT I:
                       Defendant’s violation(s) of 15 U.S.C. § 1692 et seq.

        42.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation of 15 U.S.C. § 1692e

        43.    Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

        44.    Defendant violated 15 U.S.C. §§ 1692e and e(10) by falsely implying that once 30

days have elapsed, Plaintiff's account will be returned to LVNV Funding LLC for law firm

assignment.

        44.    As pled above, Defendant's Letter created false sense of urgency to pay the debt in

order to coerce Plaintiff into making prompt payment.

        45.    Plaintiff may enforce the provisions of 15 U.S.C. § 1692e and e(10) pursuant to

section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to

comply with any provision of [the FDCPA] with respect to any person is liable to such person in

an amount equal to the sum of -

        (1)    any actual damage sustained by such person as a result of such failure;


                                                7
      Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 8 of 9




       (2)

              (A)      in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)    in the case of any successful action to enforce the foregoing liability, the
              costs of the action, together with reasonable attorney's fees as determined
              by the court.

       WHEREFORE, Plaintiff, LORIE TAYLOR, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

       A.     an order granting certification of the proposed class, including the designation of

              Plaintiff as the named representatives, the appointment of the undersigned as Class

              Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

       B.     a finding that Defendant violated 15 U.S.C. §§ 1692e and e(10);

       C.     an order enjoining Defendant from further violation(s) of 15 U.S.C. §§ 1692e and

              e(10);

       D.     an award of any actual damages sustained by Plaintiff and the Members of the

              Putative Class as a result of Defendant’s violation(s);

       E.     an award of such additional damages to Plaintiff, as the Court may allow, but not

              exceeding $1,000;

       F.     an award of such amount as the Court may allow for all other class members, not

              to exceed the lesser of $500,000 or 1 per centum of the net worth of Defendant;

       G.     an award of costs of this action, together with reasonable attorney’s fees as

              determined by this Court; and

       H.     an award of such other relief as this Court deems just and proper.




                                                8
       Case 4:20-cv-02678 Document 1 Filed on 07/31/20 in TXSD Page 9 of 9




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: July 31, 2020                                          Respectfully submitted,

                                                              LORIE TAYLOR

                                                              By: /s/ Mohammed O. Badwan

                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com




                                                 9
